(})




DISMISS; Opinion filed September 10, 2012.




                                               In The
                               (good of Appeals
                         NMI!' Bistrirt uf r:cas at Dallas
                                       No. 05-12-00670-CV


               MINER FLEET MANAGEMENT GROUP, LLC AND
         UNITED STATES EMERGENCY GLASS COMPANY, INC., Appellants

                                                 V.

         CHRISTINA K. NORTH AND ASAP GLASS & DOOR, L.L.C., Appellees


                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-02826


                              MEMORANDUM OPINION
                           Before Justices Morris, Moseley, and Myers
                                    Opinion By Justice Myers

       Before the Court is the parties' joint motion to dismiss the appeal. The parties inform the

Court that they have settled their differences. Accordingly, we grant the parties' motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                        LANA M ERS
120670F.P05                                             JUSTICE
                                (Court of Apprats
                      iffift4 EliMrirt     exas at Elattas
                                       JUDGMENT
MINER FLEET MANAGEMENT GROUP,                     Appeal from the 116th Judicial District Court
LLC AND UNITED STATES EMERGENCY                   of Dallas County, Texas. (Tr.Ct.No. 12-
GLASS COMPANY, INC., Appellants                   02826).
                                                  Opinion delivered by Justice Myers, Justices
No. 05-12-00670-CV          V.                    Morris and Moseley, participating.

CHRISTINA K. NORTH AND ASAP
GLASS & DOOR, L.L.C., Appellees

      Based on the Court's opinion of this date, the appeal is DISMISSED.

      It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered September 10, 2012.




                                                  LANA MYERS
                                                  JUSTICE
                          Record Retention Form — Civil Cases


‘PPELLA I'E CASE NO: )5• -•               06C70 - CV

STY LE     1,/ ner Flea- Aoulekiievot oJp Ltry                v.   eAnh k        Nori-X) Jed

COUNTY: DaAS

CASE DISPOSITION & DATE:                DI5 k s

DESCRIPTION/SUBJECT OF 'HIE CASE :                         a/ c/
                                                               .(4-11S-5'4,70/

                      ,         ,
    0-yE de par t es j oint- n4 p 74'frn


RECOMMEND/MONS: I x I DESTROY                           I I RETAIN (see retention list below)

        ,•\ppeal concerning election questions (all).

        Appeal concerning landmark legal opinions,

        Appeal that contains unique information on the area's history or concerning important
        public figures or events. List pertinent information above, i.e., person's name, or event,
        etc.

SIGNED:

DATE:                                                          SERIES NO.: